Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 1 of 12




                     EXHIBIT 12
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 2 of 12


1
2                      UNITED STATES DISTRICT COURT
3                     NORTHERN DISTRICT OF CALIFORNIA
4
5    ELIZABETH A. BALLY,                 )
     Individually and On Behalf )
6    Of All Others Similarly             )
     Situated,                           )
7                                        )
                     Plaintiffs,         )
8                                        )
          vs.                            )    Case No. 3:18-CV-04954-CRB
9                                        )
     STATE FARM LIFE INSURANCE           )
10   COMPANY,                            )
                                         )
11                  Defendant.           )
     ___________________________)
12
13              REMOTE VIDEOTAPED DEPOSITION OF SCOTT WITT
14                         Milwaukee, Wisconsin
15                       Friday, February 12, 2021
16
17
                   REPORTED BY: Dayna Michelle Glaysher
18                                 CSR No. 13079; RPR, CRR No. 28081
19
20
21
22
23
24
25

                                                                  Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 3 of 12


1    example a few moments ago, right?

2       A.   I did.

3       Q.   And do you advise your clients that -- strike

4    that.

5            We can move on.                                         11:48:23

6                 MR. LYTLE:   Deborah, we've been going for an

7    hour and 45 minutes here.

8                 Is now a good time for a quick break?

9                 MS. STEIN:   Yes, sure.

10                MR. LYTLE:   Okay.                                 11:48:55

11                THE VIDEOGRAPHER:     Okay then.     This is the

12   end of Media Unit 1.

13                We are going off the record at 11:48 AM.

14                (Recess taken.)

15                We are going back on the record at 12:01 PM.       12:01:35

16                And this is the beginning of Media Unit 2.

17   BY MS. STEIN:

18      Q.   Mr. Witt, have you authored any publications that

19   address the methodology that you used in your work in

20   this case?                                                      12:01:51

21      A.   Nothing outside of the documents that have been

22   included in my reports for this case.

23      Q.   I'm asking whether you authored any publications

24   that addressed the methodology that you used in your

25   work in this case.                                              12:02:16

                                                                     Page 65

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 4 of 12


1    experience at Northwestern Mutual and subsequent 15, 16

2    years of experience as a fee-only insurance advisor, and

3    employing, you know, actuarial techniques on almost a

4    daily basis.

5       Q.   And what skills does it include?                          12:11:39

6                   MR. LYTLE:     Object to the form.

7                   THE WITNESS:     Well, it would include the

8    skill set that actuaries have.         The ability to analyze

9    complex situations, analyze risks, perform calculations

10   as necessary.     You know, it's a -- it's a wide ranging         12:12:02

11   skill set.

12   BY MS. STEIN:

13      Q.   Any other skills?

14      A.   Well, I mean the ability to operate in the

15   insurance world and to marry the insurance concepts with          12:12:22

16   mathematical concepts, the ability to explain technical

17   concepts in non-technical language hopefully.             Those

18   are -- you know, those are skill sets that actuaries

19   have.

20      Q.   And which of those skills did you utilize in your         12:12:41

21   expert work in this case?

22      A.   Frankly, there wasn't a lot of actuarial

23   expertise or judgment I should say that was required.

24   I -- I would say that I needed expertise just to be able

25   to sift through the documents, recognize what was needed          12:13:03

                                                                       Page 71

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 5 of 12


1    in order for me to calculate lost account value.

2            But for the most part -- for the most part it was

3    a relatively straightforward exercise applying

4    plaintiffs' theory, and using that theory to come up

5    with lost account value for each policyholder.                 12:13:27

6       Q.   And so the skills that you utilized in your

7    calculation were computational?

8       A.   I think that's fair to say.

9       Q.   Okay.     So we talked about actuarial expertise and

10   the damages calculation issue.                                 12:14:00

11           Any other things that you consider yourself an

12   expert in?

13      A.   I mean I have expertise in computer modeling.

14   That's tied in with computational and actuarial

15   expertise.      You know, those skills are intertwined.        12:14:23

16      Q.   Do you consider yourself an expert in SAS?

17      A.   I do not.     I used to be, but not now.

18      Q.   And you don't consider yourself an expert in

19   policy interpretation, do you, Mr. Witt?

20      A.   I do not.                                              12:14:44

21      Q.   Okay.     And you're not offering an opinion in this

22   case on policy interpretation?

23      A.   I am not.

24      Q.   Okay.     And you don't consider yourself an expert

25   in life insurance regulation, right?                           12:14:52

                                                                    Page 72

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 6 of 12


1    BY MS. STEIN:

2       Q.   Why do you not know how to answer the question?

3                  MR. LYTLE:     Object to the form.

4                  THE WITNESS:     I developed a straightforward

5    methodology that identified the lost account value at a                 12:43:05

6    particular point in time.       It was on point.         It was

7    directly answering the question at hand.

8    BY MS. STEIN:

9       Q.   So your methodology was created solely for the

10   purpose of this litigation?                                             12:43:26

11                 MR. LYTLE:     Object to the form.

12                 THE WITNESS:     Yeah.    I mean it's -- I guess

13   logic is the most important ingredient that I used.               And

14   that manifested itself in the methodology that was used

15   for this case.                                                          12:43:55

16   BY MS. STEIN:

17      Q.   Has your methodology been tested?

18                 MR. LYTLE:     Object to the form.

19                 THE WITNESS:     Oh, well, it was tested

20   rigorously by opposition in the Vogt case in Missouri,                  12:44:16

21   and I've tested it substantially.

22   BY MS. STEIN:

23      Q.   Has your methodology been subject to peer review

24   outside of litigation?

25      A.   No.                                                             12:44:36

                                                                             Page 88

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 7 of 12


1       Q.     Did you run it to past any of your actuarial

2    colleagues to see what they thought?

3       A.     No.

4       Q.     What controlling standards did you use in

5    applying your methodology?                                       12:44:54

6                      MR. LYTLE:     Object to the form.

7                      THE WITNESS:     I -- my work speaks for

8    itself.     I -- I don't have any standards to point to.

9    It's my work product is there, everything's been turned

10   over.     The other side can verify everything I've done.        12:45:11

11   BY MS. STEIN:

12      Q.     Did you rely on any literature in developing your

13   methodology?

14                     MR. LYTLE:     Object to the form.

15                     THE WITNESS:     It is -- it is a very         12:45:31

16   simple -- it's simultaneously simple and incredibly

17   complex.        But the complexity comes about from the data,

18   not from the methodology itself.             The methodology

19   identifies excess, cost of insurance rates or rates

20   where there is an excess cost of insurance above and             12:46:00

21   beyond the underlying pricing mortality.

22                     Substitutes those rates back into the -- the

23   exact formula that is specified in the contractual

24   language.        I recalculate what the account value would've

25   been using transactions that actually occurred using             12:46:17

                                                                      Page 89

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 8 of 12


1                  MS. STEIN:     Thank you.

2                  THE WITNESS:     Yeah.

3                  MR. LYTLE:     If it -- if it helps you,

4    Deborah, we are happy to take a quick break now.           And if

5    that's something that you want to -- because you're on              01:04:37

6    that line of questioning, we can take a quick break now

7    and try to identify that for you, if that's helpful.

8                  MS. STEIN:     I will want to see it.      But I'm

9    going to press on for now.       So I'm fine doing it on a

10   break.                                                              01:04:51

11   BY MS. STEIN:

12      Q.    So Mr. Witt, were you -- were you the one to

13   decide that these were the -- the numbers, the mortality

14   experience numbers were the numbers to use for building

15   your model?                                                         01:05:13

16                 MR. LYTLE:     Object to the form.

17                 THE WITNESS:     I'd say it was the -- the

18   counsel that developed the theory of what their damages

19   were.    But my use of this specific mortality table was

20   entirely based on State Farm's documents and testimony.             01:05:37

21   BY MS. STEIN:

22      Q.    And in making that determination did you exercise

23   your actuarial science judgment?

24      A.    I didn't have to.

25      Q.    Why not?                                                   01:05:50

                                                                         Page 102

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 9 of 12


1       A.   I felt like my hands were tied.        The -- on

2    document after document and testimony after testimony,

3    State Farm said that this was the pricing mortality.

4       Q.   What do you mean by pricing mortality?

5       A.   The mortality table that was used in the pricing        01:06:13

6    and re-pricing exercise.

7       Q.   Did you have to do any math to reach the

8    conclusion that these were the right numbers to use?

9                 MR. LYTLE:     Object to the form.

10                THE WITNESS:     Again, I didn't have to.     It   01:06:41

11   was -- it was self-evident.      These numbers, these rates

12   were contained in asset share testing.         Multiple State

13   Farm witnesses identified this table with the

14   adjustments that are noted in the New Jersey actuarial

15   memorandum as the appropriate table to represent pricing        01:07:01

16   mortality.

17   BY MS. STEIN:

18      Q.   In your experience working as an actuary, did you

19   ever have an occasion to have to unload expenses from

20   COI rates?                                                      01:07:31

21                MR. LYTLE:     Object to the form.

22                THE WITNESS:     I have engaged in exercises

23   that effectively do that through reverse engineering.

24   And I try to -- I try to identify how a company is

25   recapturing expenses and -- and how it affects the              01:07:59

                                                                     Page 103

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 10 of 12


1                   MS. STEIN:     Thank you.

2                   THE WITNESS:     Yeah.

3                   MR. LYTLE:     If it -- if it helps you,

4     Deborah, we are happy to take a quick break now.           And if

5     that's something that you want to -- because you're on              01:04:37

6     that line of questioning, we can take a quick break now

7     and try to identify that for you, if that's helpful.

8                   MS. STEIN:     I will want to see it.      But I'm

9     going to press on for now.       So I'm fine doing it on a

10    break.                                                              01:04:51

11    BY MS. STEIN:

12       Q.    So Mr. Witt, were you -- were you the one to

13    decide that these were the -- the numbers, the mortality

14    experience numbers were the numbers to use for building

15    your model?                                                         01:05:13

16                  MR. LYTLE:     Object to the form.

17                  THE WITNESS:     I'd say it was the -- the

18    counsel that developed the theory of what their damages

19    were.    But my use of this specific mortality table was

20    entirely based on State Farm's documents and testimony.             01:05:37

21    BY MS. STEIN:

22       Q.    And in making that determination did you exercise

23    your actuarial science judgment?

24       A.    I didn't have to.

25       Q.    Why not?                                                   01:05:50

                                                                          Page 102

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 11 of 12


1        A.   I felt like my hands were tied.        The -- on

2     document after document and testimony after testimony,

3     State Farm said that this was the pricing mortality.

4        Q.   What do you mean by pricing mortality?

5        A.   The mortality table that was used in the pricing        01:06:13

6     and re-pricing exercise.

7        Q.   Did you have to do any math to reach the

8     conclusion that these were the right numbers to use?

9                  MR. LYTLE:     Object to the form.

10                 THE WITNESS:     Again, I didn't have to.     It   01:06:41

11    was -- it was self-evident.      These numbers, these rates

12    were contained in asset share testing.         Multiple State

13    Farm witnesses identified this table with the

14    adjustments that are noted in the New Jersey actuarial

15    memorandum as the appropriate table to represent pricing        01:07:01

16    mortality.

17    BY MS. STEIN:

18       Q.   In your experience working as an actuary, did you

19    ever have an occasion to have to unload expenses from

20    COI rates?                                                      01:07:31

21                 MR. LYTLE:     Object to the form.

22                 THE WITNESS:     I have engaged in exercises

23    that effectively do that through reverse engineering.

24    And I try to -- I try to identify how a company is

25    recapturing expenses and -- and how it affects the              01:07:59

                                                                      Page 103

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:19-cv-06025-BJR Document 108-12 Filed 03/29/21 Page 12 of 12


1     competitiveness of a policy.

2     BY MS. STEIN:

3        Q.   And did -- in doing that did you -- do you follow

4     the same steps that you follow here?

5                  MR. LYTLE:     Object to the form.             01:08:16

6                  THE WITNESS:     Similar, except I normally

7     don't have the benefit of knowing what a company's

8     pricing mortality is.     And so I would use more like an

9     industry standard to compare it to.

10    BY MS. STEIN:                                               01:08:36

11       Q.   Now when you say that you -- you followed State

12    Farm's -- the way they price mortality, is there

13    anything that you didn't follow that State Farm did with

14    respect to mortality?

15                 MR. LYTLE:     Object to the form.             01:08:51

16                 THE WITNESS:     With respect to the use of

17    this table, I believe that I've faithfully reproduced

18    what was used in the original pricing.         And in the

19    re-pricing, consistent with multiple documents that were

20    produced by State Farm, testimony of multiple witnesses,    01:09:23

21    and perhaps more importantly, no evidence to the

22    contrary that -- that I can recall right now that would

23    suggest that I should've used anything else.

24    BY MS. STEIN:

25       Q.   Is there anything else that State Farm did in       01:09:40

                                                                  Page 104

                                   Veritext Legal Solutions
                                        866 299-5127
